t c summary opinion united_states tax_court michael a wills and anita f wills petitioners v commissioner of internal revenue respondent docket no 4443-14s l filed date john p o’connell for petitioners anna a long for respondent summary opinion kerrigan judge this case was heard pursuant to sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated all section references are to the internal_revenue_code in effect at all relevant times and all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar this case was commenced in response to a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination upholding a proposed levy regarding petitioners’ unpaid tax_liabilities for tax_year sec_2010 and sec_2011 the sole issue for consideration is whether respondent’s determination to proceed with the proposed levy was proper background this case was fully stipulated under rule the stipulated facts are incorporated in our findings by this reference petitioners resided in california when they filed their petition petitioners did not dispute the underlying tax_liabilities for tax_year sec_2010 and sec_2011 on date respondent prepared a joint substitute for return on petitioners’ behalf for on date respondent received petitioners’ joint federal_income_tax return which respondent processed as petitioners’ petitioners did not comply with the court’s date order requiring the parties to submit simultaneous opening briefs by date amended tax_return petitioners’ amended tax_return reported that they owed tax for but they did not submit full payment with the tax_return also on date respondent received petitioners’ joint federal_income_tax return petitioners’ tax_return reported that they owed tax for but they did not submit full payment with the tax_return petitioners have not yet fully paid their and tax_liabilities on date respondent mailed petitioners a final notice_of_intent_to_levy and notice of your right to a hearing levy notice with respect to their and unpaid tax_liabilities petitioners filed a form request for a collection_due_process or equivalent_hearing requesting a collection_due_process cdp hearing for tax_year sec_2010 and sec_2011 in response to the levy notice on the form petitioners requested an installment_agreement and did not dispute the underlying liabilities on date respondent also mailed petitioners levy notices with respect to their unpaid tax_liabilities for and petitioners’ form also requested a cdp hearing for tax years however petitioners were not entitled to a cdp hearing for those years because they had already had a cdp hearing with respect to a proposed levy for tax years and they had not yet received collection notices for tax years when they sent the form on date a settlement officer mailed petitioners and their representative a letter scheduling a telephone conference for date on date petitioners’ representative sent the settlement officer a form 433-a collection information statement for wage earners and self-employed individuals on date the settlement officer and petitioners’ representative held a telephone cdp hearing petitioners’ representative provided additional information and documents to the settlement officer on date the settlement officer mailed petitioners’ representative a letter and attachments describing her conclusions concerning petitioners’ ability to pay on the basis of the documents petitioners provided to the settlement officer she concluded that petitioners could afford monthly payments of dollar_figure the settlement officer gave petitioners until date to either accept the installment_agreement or provide additional documents for her consideration petitioners did not respond to the settlement officer’s letter the settlement officer verified that all legal and procedural requirements were met on date respondent issued petitioners the notice_of_determination upholding a proposed levy regarding their unpaid tax_liabilities for tax_year sec_2010 and sec_2011 the notice_of_determination includes a table which details how the settlement officer determined that petitioners could afford to pay dollar_figure per month the table includes an allowance for out-of-pocket medical costs on date petitioners timely filed the petition raising issues concerning their health problems and suggesting that medical costs may affect their ability to pay their tax_liabilities discussion sec_6331 authorizes the secretary to levy upon the property and property rights of a taxpayer who fails to pay a tax within days after notice_and_demand before the secretary may levy upon the taxpayer’s property the secretary must notify him or her of the secretary’s intention to make the levy sec_6331 the secretary must also notify the taxpayer of his or her right to a cdp hearing sec_6330 if the taxpayer requests a cdp hearing the hearing is conducted by the internal_revenue_service irs appeals_office sec_6330 at the hearing the taxpayer may raise any relevant issue relating to the unpaid tax or the proposed levy sec_6330 once the settlement officer makes a determination the taxpayer may appeal the determination to this court sec_6330 the court has jurisdiction to review the commissioner’s administrative determinations id petitioners do not dispute their underlying liabilities for tax_year sec_2010 and sec_2011 where the validity of the underlying tax_liability is not properly at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 we consider whether the determination was arbitrary capricious or without sound basis in fact or law see eg 125_tc_301 aff’d 469_f3d_27 1st cir 112_tc_19 see also 568_f3d_710 9th cir aff’g in part tcmemo_2006_166 following a cdp hearing the settlement officer must determine whether to sustain the proposed levy action in making that determination sec_6330 requires the settlement officer to consider whether the requirements of any applicable law or administrative procedure have been met any issues appropriately raised by the taxpayer and whether the proposed levy action balances the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary 117_tc_183 diamond v commissioner tcmemo_2012_90 slip op pincite see also sec_6320 we note that the settlement officer properly based her determination on the required factors the settlement officer verified that all legal and procedural requirements had been met considered the issues petitioners raised and determined that the proposed collection action appropriately balanced the need for the efficient collection_of_taxes with the legitimate concern of petitioners that the collection action be no more intrusive than necessary sec_6159 authorizes the commissioner to enter into installment agreements with taxpayers to satisfy their liabilities if the commissioner determines that such agreements will facilitate the collection of the liabilities the internal_revenue_manual irm and sec_301_6159-1 sec_301_6320-1 and sec_301_6330-1 proced admin regs establish the irs procedures for determining whether an installment_agreement will facilitate the collection of a liability see etkin v commissioner tcmemo_2005_245 according to the irm a taxpayer’s ability to pay is determined by comparing monthly income to allowable expenses a settlement officer may accept at a minimum a monthly payment equal to the excess of a taxpayer’s monthly income over the taxpayer’s allowable expenses see lites v commissioner tcmemo_2005_206 see also irm pt date discussing other installment_agreement acceptance factors considered generally it is not an abuse_of_discretion to deny a taxpayer’s request for a delay in collection where the taxpayer has sufficient assets to pay the liability see curran v commissioner tcmemo_2012_234 foley v commissioner tcmemo_2007_242 the settlement officer determined that petitioners could afford to pay dollar_figure per month according to the documents they provided to her petitioners did not respond to the settlement officer’s proposed dollar_figure-per-month installment_agreement nor did they contend that the settlement officer’s calculation was erroneous petitioners did not provide any evidence to show that their out-of-pocket medical_expenses exceeded the amount allowed by the settlement officer in her calculation a settlement officer can make a determination only on the basis of the facts presented to him or her see 118_tc_488 the settlement officer did not abuse her discretion in sustaining the proposed levy and we sustain respondent’s determination any contentions we have not addressed are irrelevant moot or meritless to reflect the foregoing decision will be entered for respondent
